 Case 3:16-bk-30227        Doc 1536 Filed 04/25/19 Entered 04/25/19 14:59:44              Desc
                               Main Document    Page 1 of 1




                     IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

In Re:

DENNIS RAY JOHNSON, II, et. al.                                            Case No. 16-30227
                                                                           Chapter 11
         Debtor.

                     ORDER CONTINUING HEARING ON APPROVAL
                           OF DISCLOSURE STATEMENTS

         Pending is the motion of Thomas H. Fluharty, Chapter 11 Trustee for Sabbatical, Inc. and

Dennis Ray Johnson, II to continue the April 26, 2019 hearings on the Disclosure Statement

Accompanying the Chapter 11 Plan of Liquidation for Sabbatical Inc. [Doc. # 1294] and the

Disclosure Statement Accompanying the Chapter 11 Plan of Liquidation for Dennis Ray

Johnson, II [Doc. # 1296]. The Court finds good cause to grant the motion and does accordingly,

         ORDER AND NOTICE IS HEREBY GIVEN THAT:

         A hearing shall be held at ____________________________________ in the First Floor

Courtroom, Sydney L. Christie, U.S. Courthouse, 845 5th Avenue, Huntington, West Virginia to

consider and act upon approval of the proposed Disclosure Statements and any timely filed

objection thereto.

Prepared by:

/s/ Joe M. Supple
Supple Law Office PLLC
801 Viand Street
Point Pleasant, WV 25550
304.675.6249
joe.supple@supplelaw.net
Counsel for the Chapter 11 Trustee
